Title: To Thomas Jefferson from Samuel Darley, 10 July 1801
From: Darley, Samuel
To: Jefferson, Thomas


               
                  May it please yourExcellency
                  Fredericksburg, July 10th 1801—
               
               I am a young man, about 300 miles from home, borne down with infirmity, and unable to travel;—would you do justice to charity you will let me have some pecuniary assistance to carry me in the Stage. My friends live in the upper part of Pennsylvania and are unable to give me any aid; and I unable to work for money to carry me home;—You shall be paid, if ever I get able to send you the money—
               Your afflicted Fellow Citisen and subject
               
                  
                     Saml Darley
                  
               
            